Exhibit 10.1

 

AMENDMENT NO. 1

TO

INTERIM POSITION AND NON-COMPETE AGREEMENT

This Amendment No. 1 (the “Amendment”) is made and entered into as of February
1, 2017, by and between Lamb Weston Holdings, Inc. (the “Company”), and John
Gehring (“Gehring”),  and hereby amends the Interim Position and Non-Compete
Agreement, entered into as of November 16, 2016, between the Company and Gehring
(the “Agreement”).  Capitalized terms used but not defined herein have the
meanings ascribed to them in the Agreement.

I.

Paragraph 10 of the Agreement is hereby amended in its entirety to read as
follows:

“(10)Gehring shall make no public statements, or request, cause or solicit any
third party to make any public statements that are in any way inconsistent with
the terms of this Agreement. Gehring further agrees not to make any disparaging
remarks or take any action now, or at any time in the future, that could be
detrimental to the reputation of the Company, or any of its directors, officers
or employees. Nothing in this Agreement, however, shall prohibit Gehring from
providing accurate and truthful information to any court or governmental entity;
or to any person or organization in response to legal process or otherwise as
required by law or administrative agency process; or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Neither does this Agreement require Gehring to withdraw, or prohibit
Gehring from filing or participating in any investigation by or proceeding with
any government administrative agency (such as the EEOC). The Company agrees that
Tom Werner and his direct reports will not publicly make or publish any
disparaging or negative comments about Gehring; provided, however, that nothing
herein prohibits Mr. Werner and his direct reports from providing accurate and
truthful information to any court or governmental entity; or to any person or
organization in response to legal process or otherwise as required by law or
administrative agency process.”

 

II.

Paragraph 1 of Exhibit A of the Agreement is hereby amended in its entirety to
read as follows:

“1.  Claims Released.  Gehring, for himself and on behalf of anyone claiming
through Gehring including each and ail of Gehring’s legal representatives,
administrators, executors, heirs, successors and assigns (collectively, the
“Gehring Releasors”), does hereby fully, finally and forever release, absolve
and discharge the Company and each and all of its legal predecessors,
successors, assigns, fiduciaries, parents, subsidiaries, divisions and other
affiliates, and each of the foregoing’s respective past, present and future
principals, partners, shareholders, directors, officers, employees, agents,
consultants, attorneys, trustees, administrators, executors and representatives
(collectively, the “Company Released Parties”), of, from and for any and all
claims, causes of action, lawsuits, controversies, liabilities, losses, damages,
costs, expenses and demands of any nature whatsoever, at law or in equity,
whether known or unknown, asserted or unasserted, foreseen or unforeseen, that
the Gehring Releasors (or any of them) now have, have ever had, or may have
against the Company Released Parties (or any of them) based upon, arising out
of, concerning, relating to or resulting from any act, omission, matter, fact,
occurrence, transaction, claim, contention, statement or event occurring or
existing at any time in the past up to and including the date on which Gehring
signs this Release, including, without limitation, (i) all claims arising out of
or in any way relating to Gehring’s employment with or separation of employment
from the Company or its affiliates; (ii) all claims for compensation or
benefits, including salary, commissions, bonuses, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock options, restricted stock
units or any other ownership interests in the Company Released Parties; (iii)
all claims for breach of contract, wrongful termination and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, invasion of privacy and emotional distress; (v)
all other common law claims; and (vi) all claims (including claims for
discrimination, harassment, retaliation, attorneys fees, expenses or otherwise)
that were or could have been asserted by Gehring or on his behalf in any
federal, state, or local court, commission, or agency, or under any federal,
state, local, employment, services or other law, regulation, ordinance,
constitutional provision, executive order or other source of law, including
without limitation under any of the following laws, as amended from time to
time: the Age Discrimination in Employment Act (the “ADEA”), as amended by the
Older Workers’ Benefit Protection Act of 1990 (the “OWBPA”), Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with
Disabilities Act, the Equal Pay Act, the Employee Retirement Income Security
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and



--------------------------------------------------------------------------------

 



Medical Leave Act, the National Labor Relations Act, the Rehabilitation Act of
1973, the WARN Act, Federal Executive Order 11246 and the Genetic Information
Nondiscrimination Act.”

 

III.

Paragraph 2 of Exhibit A of the Agreement is hereby amended in its entirety to
read as follows:

“2.  Scope of Release.  Nothing in this Release (i) shall release the Company
from any obligation to defend and/or indemnify Gehring against any third party
claims arising out of any action or inaction by Gehring during the time of his
employment and within the scope of his duties with the Company to the extent
Gehring has any such defense or indemnification right, and to the extent
permitted by applicable law and to the extent the claims are covered by the
Company’s director & officer liability insurance or (ii) shall affect Gehring’s
right to file a claim for workers’ compensation or unemployment insurance
benefits.

 

Gehring further acknowledges that by signing this Release, Gehring does not
waive the right to file a charge against the Company with, communicate with or
participate in any investigation by the EEOC or any comparable state or local
agency.  However, Gehring waives and releases, to the fullest extent legally
permissible, all entitlement to any form of monetary relief directly from the
Company Released Parties arising from a charge Gehring or others may file with
the EEOC or any comparable state or local agency, including without limitation
any costs, expenses or attorneys’ fees.  Gehring understands that this waiver
and release of monetary relief would not affect an enforcement agency’s ability
to investigate a charge or to pursue relief on behalf of others.”

 

Except as specifically modified herein, all other provisions of the Agreement
will remain in full force and effect.

 

[Signature page follows]

 





2

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, Lamb Weston Holdings, Inc. and John Gehring have executed
this Amendment No. 1 as of the day and year first above written.

 


Date: February 1, 2017

 

 


Date: February 7, 2017

 

 

John Gehring

By: /s/ John F. Gehring
Date: February 1, 2017

 

Lamb Weston Holdings, Inc.

By: /s/ Thomas P. Werner
Date: February 7, 2017

 

3

--------------------------------------------------------------------------------